DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4, 6, and 10 – 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species II – X, there being no allowable generic or linking claim.
Applicant timely traversed the restriction (election) requirement in the reply filed on October 31st, 2022.

Applicant's election with traverse of Species I in the reply filed on October 31st, 2022 is acknowledged.
The traversal is on the ground(s) that the Examiner did not illustrate a serious burden and provided rationales in the MPEP.
This is not found persuasive because the Examiner in the Restriction requirement listed 10 different CPC classification symbols for each species present and illustrated distinctions between all the Species.
First, the Applicant recites the Species recited in the Examiner’s Election Requirement [Page 1 line 1 — Page 2 line 11].
Second, the Applicant makes their election with traverse alleging all of the claims are within Species I [Page 2 lines 12 — 13].
Third, the Applicant alleges a burden was not demonstrated and contends the copied reasons from MPEP808.02 do not illustrate such burden [Page 2 line 14 – Page 3 line 4].  However, the Examiner illustrated the distinctness of the 10 Species present showing their distinct status in the art (as seen in the CPC Symbols cited which the Applicant does not rebut) has met the demonstration of the search burden [in a) by illustrating different classifications; in b) due to the different classifications the divergent subject matter is shown; in c) the search techniques for the Species are different].
Fourth, the Applicant contends all claims should be searched at the same time alleging the burden is not met [Page 3 lines 5 – 10].
The requirement is still deemed proper and is therefore made FINAL.

The pending claims are 1 – 3, 5, 7 – 9, and 15 – 18.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (PCT Application CN2019/074433 field February 1%, 2019 and PCT Application CN2018/106513 filed September 19", 2018).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 21st, 2021; July 29th, 2021; December 15th, 2021; March 1st, 2022; May 28th, 2022; September 12th, 2022; October 31st, 2022 was filed before the mailing date of the First Action on the Merits (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “No” and “Yes” [Figure 12].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “Step 1” and “Step 2” [Figure 25].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “2600”, “2602”, and “2604” [Figure 26A and Specification Paragraph 288].
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "2610", “2612”, and "2614" have both been used to designate both steps in Figures 26A and 26B [Specification Paragraphs 288 – 289].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein semantics of at least one syntax element of the multiple syntax elements are different in a non-affine inter mode and in the affine inter mode” [Claims 1, 16 – 18] must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because:
a) In Figure 1, the addition symbol is misleading when a multiplexer / merge element is needed instead consistent with the description in the Specification.
b) In Figure 11, the references character labels “A”, “B”, “C”, “D”, “a”, “b”, “c”, and “d” are missing as they are described in Specification Paragraph 91.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the Abstract is a single sentence and not a series of brief sentences in a narrative format describing the inventive concept.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
a) In Equation (2) [Paragraph 117], the clip3() function is not defined.
b) In Paragraph 163, the values “v1”, “v2”, “v3” and “v4” need to be subscripted as they are earlier in the Paragraph.
c) In Paragraph 170, Equation (3) has been duplicated in the numbering.
d) In Paragraph 181, Equation (4) has been duplicated in the numbering.
e) In Paragraph 185 line 5, the phrase “ca” should read as --can-- for clarity.
f) In Paragraph 195, Equation (5) has been duplicated in the numbering.
g) In Paragraph 198 lines 7 – 8, the superscript font appears to be used for the equations instead of a regular font for clarity.
h) In Paragraph 205, Equation (10) has been duplicated in the numbering.
i) In Equations (9) and (1) [Paragraphs 204 – 205], the “?” operator is not defined.
j) In Paragraph 235 the equations are not numbered.
k) In Paragraph 240, the “[9]” reference is not given or provided.
l) In Paragraphs 249 – 254 and 259 – 264, the equations being numbered are not clear.
m) In Paragraphs 252 – 254, the “:” operator is not defined.
n) In Page 56 (Section 5.2.5), the syntax element “amvr_coarse_precisoin_flag” should read as --amvr_coarse_precision_flag-- for clarity and correctness.
o) In Pages 60 – 66, the equation numbering is of a different style than that previously used.
p) In Page 65, section “6.4.X” is not defined / unclear what section is referred to.
q) In Paragraphs 287 and 297, the range of reference characters given “2610 to 2680” to –2600 to 2680-- for clarity and consistency with Figure 26 (including subfigures).
r) In Paragraph 308, the phrase “unit  s” should read as --units-- for clarity.
Appropriate correction is required.

Requirement for Information under 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide the citation and a copy of any publication or presentation cite in the Specification:
1) Reference [9] referred to in Specification Paragraph 240.
2) JVET-M0473, CE Test 5.1.13 cited in Specification Paragraph 267.
3) Section 8 of the referred to document / standard paper cited in Specification Pages 59 – 66.

The fee and certification requirements of 37 C.F.R. § 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 C.F.R. § 1.105 that are included in the applicant's first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. § 1.105 are subject to the fee and certification requirements of 37 C.F.R. §1.97.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant's disclosure.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3, 5, 7 – 8,  and 15 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “selectively present” in claims 1 and 16 – 18 is a relative term which renders the claim indefinite. The term “selectively present” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 2 – 8 and 15, the dependent claims do not cure the deficiencies of independent claim 1 and thus are similarly Rejected.

Regarding claim 1, the claim recites the limitation “wherein the semantics [..] are different in a non-affine mode and in the affine inter mode” in which the determined coding mode (see the first two “determining …” limitations and the “coding …” limitation thereafter) is the affine inter mode thus the metes and bounds of the claimed syntax elements are Indefinite as the reading of the claim would be in the affine inter mode and not another mode as the claim requires determination of such a mode for prediction / coding used as the “wherein” statements appear to further limit the “coding” limitation.  Additionally as a second reason for the limitation being vague and Indefinite, the claim recites different semantics elements of “one or more”, but does not provide any meaningful limitation on the first or second syntax elements thus is Indefinite regarding which syntax elements must have different semantics.
Regarding claims 16 – 18, the independent claims recite similar features as that of claim 1 and thus are similarly Rejected.
Regarding claims 2 – 3, 5, 7 – 8,  and 15, the dependent claims do not cure the deficiencies of independent claim 1 and thus are similarly Rejected.

Regarding claim 1, the claim limitation “wherein whether the first syntax element for the first video block is present …” in view of the claim limitation “wherein the second syntax element is present …” gives conditions on the presence of the presence of syntax elements in which both syntax elements may NOT be present, thus the limitations appear to not carry patentable weight as there are no syntax elements / parameters claimed and renders the “one of more syntax elements” claimed vague and Indefinite as no syntax elements may be present as contemplated by the claims thus raising Indefinite issues regarding the patentable weight to afford the claims.
Regarding claims 16 – 18, the independent claims recite similar features as that of claim 1 and thus are similarly Rejected.
Regarding claims 2 – 3, 5, 7 – 8,  and 15, the dependent claims do not cure the deficiencies of independent claim 1 and thus are similarly Rejected.

Claim 5 recites the limitation "the at least one condition being satisfied" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the at least one condition being satisfied" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 5 recites “conditions”, but does not show how the conditions further limit those in the last limitation of claim 1 or if the conditions are in addition to those already listed in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “video apparatus” recited has no corresponding structure in the Specification or is only limited to non-transitory embodiments (See Specification Paragraphs 178 – 180 and 183 – 184 for the open-ended descriptions at least), thus the scope of the claim encompasses signals, carrier waves, and transitory media which are all non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paluri, et al. (WO2020/009446 A1 referred to as “Paluri” throughout where citations will come from the WIPO publication in lieu of US Provisional Application 62/693381).
Regarding claim 18, Paluri teaches a non-transitory computer-readable recording medium storing a video bitstream which is generated by a method performed by a video processing apparatus [Paluri Figures 52 – 53 as well as Paragraphs 2 and 570 – 588 (embodiments and various storage media listed including the use of computers / PCs – see in particular Paragraph 571 for various digital storage media and Paragraphs 582 – 584 for program sored in computer-readable recording media which can also store the bit stream generated as further rendered obvious in at least Paragraphs 571 – 579)], wherein the method comprises [The rest of the claim is not cited as it carries no patentable weight in view of the claim reciting merely data content. Examiner notes there is no recitation of a processor or other element—merely data content, i.e., a bitstream. Under MPEP 2111.05(III), these claims are merely machine-readable media. The Examiner finds that there is no disclosed or claimed functional relationship between the stored data and medium. Instead, the medium is merely a support or carrier for the data being stored. Therefore, the data stored and the way such data is generated should not be given patentable weight. See MPEP 2111.05 applying In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) and In re Ngai, 367 F.3d 1336, 70 USPQe2d 1862 (Fed. Cir. 2004). As such, claim 20 is subject to a prior art rejection based on any non- transitory computer readable medium known before the earliest effective filing date of the present application.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 5, 7 – 9, and 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Paluri, et al. (WO2020/009446 A1 referred to as “Paluri” throughout where citations will come from the WIPO publication in lieu of US Provisional Application 62/693381), and further in view of He, et al. (WO2020/047132 A1 referred to as "He" throughout in which citations will come from the WO in lieu of US Provisional Application 62/724,500) [Cited in Applicant’s July 29th, 2021 IDS], and Zhang, et al. (US PG PUB 2019/0246143 A1 referred to as “Zhang” throughout in which citations will come from the US PG PUB in lieu of US Provisional Application 62/628,101) [Cited in Applicant’s July 29th, 2021 IDS].
Regarding claim 1, see claim 16 which is the apparatus that performs the steps of the claimed method.
Regarding claim 17, see claim 16 which is the apparatus that performs the steps of the claimed program.
Regarding claim 18, see claims 16 and 2 which are the apparatus and corresponding method claim that performs the steps of the claimed program.

Regarding claim 16, Paluri teaches selectively placing syntax elements in the bit stream to signal adaptive motion vector precisions for coding motion vectors in an affine inter prediction technique.  He teaches additional signaling techniques of motion vector precision for affine and nonaffine inter prediction techniques to supplement the teachings of Paluri.  Zhang teaches using a subset of motion vector precision values based on syntax elements and inter prediction modes used and adapting syntax elements based on prediction modes / techniques used.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Paluri's signaling with the motion precision set considerations and signaling for use with the affine mode with He's affine and non-affine motion precision syntax elements signaled or not for various precision sets used based on the use or not of affine model and with Zhang’s considerations of signaling syntax elements based on the prediction mode used. The combination teaches
a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to [Paluri Figures 1 – 2 and 52 – 53 as well as Paragraphs 83, 97, and 574 – 588 (processor / computer implementations and media / non-transitory memories to store programs / software routines to be executed by the processor / DSP / computer / PC / tablet)]:
determine that a coding mode for a first video block is an affine inter mode [Paluri Figures 23 – 28 as well as Paragraphs 281 – 287 (use of AF_INTER mode rendering obvious affine inter mode used for the current / first block), 328 (signaling use of affine inter mode for the block / coding unit the block is in), and 361]; 
determine, for motion information of the first video block, a motion precision from a motion precision set including multiple motion precisions [Paluri Figures 23 – 28 and 42 – 43 as well as Paragraphs 447 – 459 (signaling choice of many motion precisions to use for affine modes and the included Tables as signaling the use of an index / selection of a precision form a set of precisions); He Figures 11 – 12 as well as Paragraphs 83 – 85, 95 – 100 (multiple sets S1 – S4 are used), 105 – 110 (different sets used based on affine model), 111 – 119 (adaptive MV precisions used with the affine model)]; and
code the first video block based on the determined coding mode and the determined motion precision [Paluri Figures 1 – 3 (encoder in Figure 1 at least and decoder in Figure 2), 42 – 44, and 50 – 51 as well as Paragraphs 82 – 93 (encoder coding the current / first block with entropy encoding (see at least reference character 190)), 252 – 259 (encoding a block with a MV precision in the affine mode / affine prediction techniques), 299 (affine_flag) and 421 – 430 (encoding with the affine modes / prediction techniques), 450 – 460 (MV precision selected / encoded for the current block being coded); He Figures 2A, 11 - 12 as well as Paragraphs 84, 111 - 115 and 160 - 165 (encoding with an affine model and selected motion vector precisions)];
wherein multiple syntax elements are selectively present in a video bitstream to indicate the motion precision in the motion precision set [Paluri Figures 42 – 44 and 49 – 51 as well as Paragraphs 447 – 459 (including at least Tables 2 and 3 where the set_affine_MVD_precision_flag and slice_affine_mvd_precision_idx render obvious two syntax elements where the index syntax element is selectively present and Paragraph 455 describes selectively having syntax elements present based on values of flags / indicators / syntax elements), 507 – 517 (Table 4 where sharing MVD information in affine prediction has selectively present syntax elements), 518 – 530 (decoding encoded affine prediction information based on syntax elements), and 531 – 543 (rendering obvious other arrangements of using multiple flags / syntax elements to signal motion vector precision information); He Figures 11 - 12 as well as Paragraphs 83 – 85 (precision sets to signal and select a precision from the set), 90 (adaptive MV precision for affine mode), 95 – 100 and 105 – 110 (various signaling techniques with codewords/ syntax elements used and are selectively present), 111 – 119 (adaptive signaling techniques for motion vector precision), 126 and 130 (signaling high/ low precision values used), 156 – 159 (selective signaling based on block size of precision information including in the use of affine models) and 179 (signaling syntax elements at various levels in the bitstream)],
wherein the multiple syntax elements include a first syntax element and a second syntax element [See the previous limitation and the next limitation for discussion of the first and second syntax elements for citations],
wherein the second syntax element is present in the video bitstream in case that the first syntax element is present in the video bitstream with a specific value [Paluri Figures 42 – 44 and 49 – 51 as well as Paragraphs 447 – 459 (including at least Tables 2 and 3 where the set_affine_MVD_precision_flag and slice_affine_mvd_precision_idx render obvious two syntax elements where the index syntax element is selectively present selectively having the index value signaled if the precision needs to be set or a non-default precision is used), 507 – 517 (Table 4 where sharing MVD information in affine prediction has selectively present syntax elements to signal precision information), 518 – 530 (decoding encoded affine prediction information based on syntax elements), and 531 – 543 (rendering obvious other arrangements of using multiple flags / syntax elements to signal motion vector precision information); He Figures 11 – 12 as well as Paragraphs 83 – 85 (precision sets to signal (where flags are an obvious variant of syntax elements to one of ordinary skill in the art) and select a precision from the set), 90 (adaptive MV precision for affine mode), 95 – 100 and 105 – 110 (various signaling techniques with codewords I syntax elements used and are selectively present), 111 – 119 (adaptive signaling techniques for motion vector precision with multiple flags/ syntax elements), 131 – 134 (signaling high/ low precision values used), 156 – 159 (selective signaling based on block size of precision information including in the use of affine models) and 179 (signaling syntax elements at various levels in the bitstream to accomplish signaling taught and flags used)], and
wherein the motion precision is related to one or more syntax elements of the multiple syntax elements being present in the video bitstream [Paluri Figures 42 – 44 and 49 – 51 as well as Paragraphs 229 – 238 (control points precision signaled); 440 – 448 (signaling MVD / MV precision information for control point vectors with default or adaptive precisions), 447 – 459 (including at least Tables 2 and 3 where the slice_affine_mvd_precision_idx render obvious a syntax element present relation to motion precision information), 507 – 517 (Table 4 where sharing MVD information in affine prediction has selectively present syntax elements to signal precision information), 518 – 530 (decoding encoded affine prediction information based on syntax elements), and 531 – 543 (rendering obvious other arrangements of using multiple flags / syntax elements to signal motion vector precision information); He Figures 11 – 12 as well as Paragraphs 83 – 85 (precision sets to signal (where flags are an obvious variant of syntax elements to one of ordinary skill in the art) and select a precision from the set), 90 (adaptive MV precision for affine mode), 95 – 100 and 105 – 110 (various signaling techniques with codewords/ syntax elements used and are selectively present), 111 – 119 (adaptive signaling techniques for motion vector precision with multiple flags/ syntax elements), 131 – 134 (signaling high/ low precision values used), 156 – 159 (selective signaling based on block size of precision information including in the use of affine models) and 179],
wherein semantics of at least one syntax element of the multiple syntax elements are different in a non-affine inter mode and in the affine inter mode [Paluri Figures 2 – 3 and 8 – 9 as well as Paragraphs 175 – 188 and 197 – 203 (signaling inter prediction mode candidates and precision information); He Figures 11 – 12 as well as Paragraphs 6 (precision set sizes are different), 84 – 86 (differences in signaling the affine and non-affine motion information) and 131 – 134; Zhang Figures 3 and 9 as well as Paragraphs 78 - 80, 169 - 172 (derivation of syntax I prediction mode information), 190 – 199 (signaling affine or other modes and associated syntax elements needed), and 257 – 262 (selectively encoding syntax elements for motion information)],
wherein whether the first syntax element for the first video block is present in the video bitstream based on at least one of: 1) whether selection from multiple motion vector difference (MVD) precisions for affine inter coded blocks is enabled or disabled; or 2) MVDs of control point motion vectors of the first video block [Paluri 15 – 17 (control points for affine mode), 42 – 44 and 49 – 51 as well as Paragraphs 229 – 238 (control points precision signaled / needed for affine prediction); 440 – 448 (signaling MVD / MV precision information for control point vectors rendering obvious (2) claimed as signaling with default or adaptive precisions is done), 447 – 459 (including at least Tables 2 and 3 where the set_affine_MVD_precision_flag is present if the affine mode is used rendering obvious the conditions in (1) claimed and thus renders the claim obvious and further slice_affine_mvd_precision_idx furthers renders obvious syntax elements selectively present for the affine inter coding mode ), 507 – 517 (Table 4 where sharing MVD information in affine prediction has selectively present syntax elements to signal precision information), 507 – 517 (Table 4 where sharing MVD information in affine prediction has selectively present syntax elements to signal precision information), 518 – 530 (decoding encoded affine prediction information based on syntax elements), and 531 – 543 (rendering obvious other arrangements of using multiple flags / syntax elements to signal motion vector precision information); He Paragraphs 95 – 100 (signaling MV control point precisions)].
The motivation to combine He with Paluri is to combine features in the same/ related field of invention of video coding systems [He Paragraph 2] in order to improve performance of the codec such as to reduce overall bandwidth and improve bit rate savings over HEVC [He Paragraphs 2 – 4 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
The motivation to combine Zhang with He and Paluri is to combine features in the same/ related field of invention of video encoding/ decoding for using affine coding tools or inter prediction modes [Zhang Paragraphs 1 – 2 and 166 – 170] in order to improve coding efficiency and signaling to the decoder and reduce the size of the bitstream [Zhang Paragraphs 166 – 170 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Paluri, He, and Zhang which will be used throughout the Rejection.

Regarding claim 2, Paluri teaches selectively placing syntax elements in the bit stream to signal adaptive motion vector precisions for coding motion vectors in an affine inter prediction technique.  He teaches additional signaling techniques of motion vector precision for affine and nonaffine inter prediction techniques to supplement the teachings of Paluri.  Zhang teaches using a subset of motion vector precision values based on syntax elements and inter prediction modes used and adapting syntax elements based on prediction modes / techniques used.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Paluri's signaling with the motion precision set considerations and signaling for use with the affine mode with He's affine and non-affine motion precision syntax elements signaled or not for various precision sets used based on the use or not of affine model and with Zhang’s considerations of signaling syntax elements based on the prediction mode used. The combination teaches
wherein the coding includes encoding the first video block into the video bitstream [Paluri Figures 1 – 3 (encoder in Figure 1 at least) and 42 – 44 as well as Paragraphs 82 – 93 (encoder coding the current / first block with entropy encoding (see at least reference character 190)), 252 – 259 (encoding a block with a MV precision in the affine mode / affine prediction techniques); Zhang Figure 3 as well as Paragraphs 204, 219 and 226 - 229 (encoding motion information)].
See claim 1 for the motivation to combine Paluri, He, and Zhang.

Regarding claim 3, Paluri teaches selectively placing syntax elements in the bit stream to signal adaptive motion vector precisions for coding motion vectors in an affine inter prediction technique.  He teaches additional signaling techniques of motion vector precision for affine and nonaffine inter prediction techniques to supplement the teachings of Paluri.  Zhang teaches using a subset of motion vector precision values based on syntax elements and inter prediction modes used and adapting syntax elements based on prediction modes / techniques used.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Paluri's signaling with the motion precision set considerations and signaling for use with the affine mode with He's affine and non-affine motion precision syntax elements signaled or not for various precision sets used based on the use or not of affine model and with Zhang’s considerations of signaling syntax elements based on the prediction mode used. The combination teaches
wherein the coding includes decoding the first video block from a video bitstream [Paluri Figures 1 – 3 (decoder in Figure 2 at least)  and 42 – 44 as well as Paragraphs 94 – 104 (decoding the current / first block with entropy decoding), 219, 437 – 440 (decoding performing inverse of the encoding process setting precision information); Zhang Figure 4 as well as Paragraphs 231 – 236 (decoding encoded motion information)].
See claim 1 for the motivation to combine Paluri, He, and Zhang.

Regarding claim 4, Paluri teaches selectively placing syntax elements in the bit stream to signal adaptive motion vector precisions for coding motion vectors in an affine inter prediction technique.  He teaches additional signaling techniques of motion vector precision for affine and nonaffine inter prediction techniques to supplement the teachings of Paluri.  Zhang teaches using a subset of motion vector precision values based on syntax elements and inter prediction modes used and adapting syntax elements based on prediction modes / techniques used.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Paluri's signaling with the motion precision set considerations and signaling for use with the affine mode with He's affine and non-affine motion precision syntax elements signaled or not for various precision sets used based on the use or not of affine model and with Zhang’s considerations of signaling syntax elements based on the prediction mode used. The combination teaches
wherein the first syntax element is not present in the video bitstream based on the at least one condition being satisfied: motion vector differences (MVDs) of all control point motion vectors of the first video block being zero [See next limitation for citations]; multiple MVD precisions for affine inter coded blocks being disabled [Paluri Figures 42 – 44 as well as Paragraphs 447 – 459 (see Tables 2 and 3 as well in which using a default precision may disable the use of selection from multiple MV precisions and thus renders obvious the second options of the claim thus rendering the claim as a whole obvious to one of ordinary skill in the art)].
See claim 1 for the motivation to combine Paluri, He, and Zhang.

Regarding claim 5, Paluri teaches selectively placing syntax elements in the bit stream to signal adaptive motion vector precisions for coding motion vectors in an affine inter prediction technique.  He teaches additional signaling techniques of motion vector precision for affine and nonaffine inter prediction techniques to supplement the teachings of Paluri.  Zhang teaches using a subset of motion vector precision values based on syntax elements and inter prediction modes used and adapting syntax elements based on prediction modes / techniques used.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Paluri's signaling with the motion precision set considerations and signaling for use with the affine mode with He's affine and non-affine motion precision syntax elements signaled or not for various precision sets used based on the use or not of affine model and with Zhang’s considerations of signaling syntax elements based on the prediction mode used. The combination teaches
wherein the first syntax element is present in the video bitstream based on the at least one condition being satisfied: multiple MVD precisions for affine inter coded blocks being enabled [See last limitation for citations]; the coding mode for the first block being determined as the affine inter mode [See last limitation for citations]; at least one motion vector difference of at least one control point motion vectors of the first video block being non-zero [See claim 1 last limitation and additionally Paluri Figures 42 – 44 as well as Paragraphs 447 – 459 (see Tables 2 and 3 as well in which using a multiple MV precisions requires the first and second syntax elements (the first syntax element signaling affine is used rendering obvious the second option) thus the multiple precisions selected from with the index of the second syntax element renders obvious the first option of the claim)].
See claim 1 for the motivation to combine Paluri, He, and Zhang.

Regarding claim 7, Paluri teaches selectively placing syntax elements in the bit stream to signal adaptive motion vector precisions for coding motion vectors in an affine inter prediction technique.  He teaches additional signaling techniques of motion vector precision for affine and nonaffine inter prediction techniques to supplement the teachings of Paluri.  Zhang teaches using a subset of motion vector precision values based on syntax elements and inter prediction modes used and adapting syntax elements based on prediction modes / techniques used.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Paluri's signaling with the motion precision set considerations and signaling for use with the affine mode with He's affine and non-affine motion precision syntax elements signaled or not for various precision sets used based on the use or not of affine model and with Zhang’s considerations of signaling syntax elements based on the prediction mode used. The combination teaches
wherein the motion precision for the first block is a first motion precision which is a default precision, in respond to the first syntax element being not present in the video bitstream or the first syntax element being equal to zero [See claim 1 for citations regarding the “first syntax element” and additionally Paluri Figures 42 – 44 as well as Paragraphs 447 – 459 (see at least Paragraphs 447 – 455 and Tables 2 – 3 where the “set_affine_MVD_precision_flag” has a value of 1 if multiple precisions are used to select from and thus in view of the binary nature of the syntax element and the description above, a default value (e.g. 1/4 pel) is signaled when the syntax element is 0 (a false condition to skip the second syntax element as would be readily apparent to one of ordinary skill in the art)].
See claim 1 for the motivation to combine Paluri, He, and Zhang.

Regarding claim 8, Paluri teaches selectively placing syntax elements in the bit stream to signal adaptive motion vector precisions for coding motion vectors in an affine inter prediction technique.  He teaches additional signaling techniques of motion vector precision for affine and nonaffine inter prediction techniques to supplement the teachings of Paluri.  Zhang teaches using a subset of motion vector precision values based on syntax elements and inter prediction modes used and adapting syntax elements based on prediction modes / techniques used.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Paluri's signaling with the motion precision set considerations and signaling for use with the affine mode with He's affine and non-affine motion precision syntax elements signaled or not for various precision sets used based on the use or not of affine model and with Zhang’s considerations of signaling syntax elements based on the prediction mode used. The combination teaches
wherein the first motion precision is 1/4 luma sample [Paluri Paragraphs 85 (rendering obvious sample / pel relationship for luma and chroma blocks), 434, and 447 (default is 1/4 pel precision rendering obvious features of the claim)].
See claim 1 for the motivation to combine Paluri, He, and Zhang.

Regarding claim 9, Paluri teaches selectively placing syntax elements in the bit stream to signal adaptive motion vector precisions for coding motion vectors in an affine inter prediction technique.  He teaches additional signaling techniques of motion vector precision for affine and nonaffine inter prediction techniques to supplement the teachings of Paluri.  Zhang teaches using a subset of motion vector precision values based on syntax elements and inter prediction modes used and adapting syntax elements based on prediction modes / techniques used.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Paluri's signaling with the motion precision set considerations and signaling for use with the affine mode with He's affine and non-affine motion precision syntax elements signaled or not for various precision sets used based on the use or not of affine model and with Zhang’s considerations of signaling syntax elements based on the prediction mode used. The combination teaches
wherein the second syntax element is present in the video bitstream based on the at least one condition being satisfied: the first syntax element being equal to non-zero [See next limitation for citations]; the coding mode of the first video block being the affine inter mode [See claim 1 for citations regarding the “second syntax element” and additionally Paluri Figures 42 – 44 as well as Paragraphs 447 – 459 (see at least Paragraphs 447 – 455 and Tables 2 – 3 where the “slice_affine_mvd_precision_idx” would only be present if the first syntax element is non-zero (e.g. a value of 1 renders the non-zero condition of the claim obvious as would be readily apparent to one of ordinary skill in the art satisfying the first part and the second part is rendered obvious as the syntax element is used with the affine inter mode)].
See claim 1 for the motivation to combine Paluri, He, and Zhang.

Regarding claim 15, Paluri teaches selectively placing syntax elements in the bit stream to signal adaptive motion vector precisions for coding motion vectors in an affine inter prediction technique.  He teaches additional signaling techniques of motion vector precision for affine and nonaffine inter prediction techniques to supplement the teachings of Paluri.  Zhang teaches using a subset of motion vector precision values based on syntax elements and inter prediction modes used and adapting syntax elements based on prediction modes / techniques used.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Paluri's signaling with the motion precision set considerations and signaling for use with the affine mode with He's affine and non-affine motion precision syntax elements signaled or not for various precision sets used based on the use or not of affine model and with Zhang’s considerations of signaling syntax elements based on the prediction mode used. The combination teaches
wherein the motion information comprises at least one of a motion vector difference (MVD), motion vector predictor (MVP) and motion vector (MV) [Paluri Figures 1 – 2 and 42 – 44 as well as Paragraphs 431 – 443 (MVD precision selection) and 444 – 459 (MVD/ MV precision selection); He Figures 11 - 12 as well as Paragraphs 84 - 86 (MVs / MVDs)].
See claim 1 for the motivation to combine Paluri, He, and Zhang.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Boyce, et al. (US PG PUB 2019/0387250 A1 referred to as “Boyce” throughout) [Cited in Applicant’s October 31st, 2022 IDS] teaches changing precisions as a function of the precision mode used.
References that may raise ODP Issues based on amendments to the claims or are related to the : Chen, et al. (US Patent #10,979,732 B2 referred to as “Chen 32” throughout); Liu, et al. (US Patent #11,109,055 B2 referred to as “Liu 55” throughout) [Cited in the March 1st, 2022 IDS]; Liu, et al. (US PG PUB #11,265,573 B2 referred to as “Liu 73” throughout); Liu, et al. (US Patent #11,330,289 B2 referred to as “Liu” throughout) [Cited in the May 28th, 2022 IDS]; Liu, et al. (US Patent #11,431,965 B2 referred to as “Liu 65” throughout) [Cited in Applicant’s October 31st, 2022 IDS].  Liu, et al. (US Patent #11,477,458 B2 referred to as “Liu 58” throughout) [Cited in Applicant’s October 31st, 2022 IDS].  Liu, et al. (US PG PUB 2021/0092366 A1 referred to as “Liu 66” throughout); Liu, et al. (US PG PUB 2021/0360256 A1 referred to as “Liu 56” throughout); Zhang, et al. (US PG PUB 2021/0368198 A1 referred to as “Zhang 98” throughout).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487